DETAILED ACTION

Response to Amendment
Claims 1-13, 15, and 16 are currently pending.  Claim 14 is cancelled.  New claims 15 and 16 have been added.  The previous objection to the specification is withdrawn.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-13, 15, and 16 are rejected under the following new 102 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erk et al (US 2022/0098053).
Regarding claims 1, 4, 5, 9-11, 15, and 16, Erk et al discloses a lithium secondary battery comprising: a cathode including a cathode current collector and a cathode active material layer positioned on the cathode current collector; a nonaqueous electrolyte; and an anode, wherein the cathode active material layer includes a lithium transition metal oxide particle represented by general formula Li1+xTM1-xO2, wherein an example of TM is Ni0.85Co0.1Mn0.05 (Formula 2, x=0.1, y=0.05, x+y=0.15, z=0, b=2, a=1), wherein the cathode active material contains a nickel atom in an amount of 85 mol% with respect to a total of 100 mol% of Ni, Co, and Mn, wherein in a preferred embodiment, 60 to 95 mol% of TM is Ni; and the nonaqueous electrolyte contains a polymer such as polyethylene glycol having two methyl or ethyl end caps (Formula 1), wherein the molecular weight of suitable polyethylene glycol can be at least 400 g/mol ([0014],[0043],[0095],[0108]-[0114]).
Regarding claims 6 and 7, the Office takes the position that the limitations “after the lithium secondary battery is charged in a constant current (CC) mode up to 4.2 V with a current of 0.3 C-rate at 25°C, 10shifts to a constant voltage (CV) mode, is completely charged under a cut-off condition of a current amount of 1/20 C, and is stored at 60°C for one week, an amount of carbon dioxide generated is 50% or less of a total amount of gas generated in the battery” and “after the lithium secondary battery is charged in a constant current (CC) mode up to 4.2 V with a current of 0.3 C-rate at 25°C, shifts to a constant voltage (CV) mode, is completely charged 20under a cut-off condition of a current amount of 1/20 C, and is stored at 60°C for one week, an amount of carbon dioxide generated in the battery is decreased by 75% or more of an amount of carbon dioxide generated when the polyethylene glycol-based polymer is not contained in the nonaqueous 25electrolyte” are inherent characteristics of the Erk battery because the Erk battery teaches the same polyethylene glycol electrolyte additive as the present invention which reduces gas generation during high temperature storage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al (US 2011/0171529) in view of Kim et al (US 2003/0124433).
	Regarding claims 1, 4, 5, 9, 11-13, and 15, Kono et al discloses a lithium secondary battery comprising: a positive electrode (cathode) including a positive electrode current collector (cathode current collector) and a positive electrode material mixture (cathode active material layer) positioned on the positive electrode current collector; a nonaqueous electrolyte; and a negative electrode (anode); wherein the positive electrode material mixture includes a lithium transition metal oxide particle such as Li1.02Ni0.60Co0.20Mn0.20O2 (Formula 2, a=1.02, x=0.2, y=0.2, x+y=0.4, z=0, b=2) that contains a nickel content of 60 mol% or more based on total number of moles of Ni, Co, and Mn, wherein a ratio of Ni is 90 mol% or less based on a total of 100 mo% of Ni, Co, and Mn; and a nonaqueous electrolyte ([0021],[0114],[0120]-[0126]).
	However, Kono et al does not expressly teach a nonaqueous electrolyte that contains a polyethylene glycol-based polymer (claim 1); wherein the polyethylene glycol-based polymer contains a compound represented by the following Formula 1 (claim 9); wherein the polyethylene glycol-based polymer contains polyethylene glycol, polyethylene glycol dimethyl ether, or a mixture thereof (claim 11); wherein the polyethylene glycol-based polymer contains polyethylene glycol dimethyl ether (claim 12); wherein a content of the polyethylene glycol-based polymer is 0.1 wt% to 10 wt% with respect to a total of 100 wt% of the nonaqeous electrolyte (claim 13).
	Kim et al discloses an organic electrolytic solution comprising an amount of polyethylene glycol dimethyl ether in the range of from about 0.2 to about 1 part by weight, based on 100 parts by weight of total organic electrolytic solution ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kono nonaqueous electrolyte to include polyethylene glycol dimethyl ether, wherein a content of the polyethylene glycol dimethyl ether is 0.2 wt% to 1 wt% with respect to a total of 100 wt% of the nonaqeous electrolyte in order to provide an electrolytic solution that can maintain a high efficiency of lithium charging/discharging even by repeated charging and discharging cycles by forming a uniform, secured protective coating ([0012]).  
Regarding claims 6 and 7, the Office takes the position that the limitations “after the lithium secondary battery is charged in a constant current (CC) mode up to 4.2 V with a current of 0.3 C-rate at 25°C, 10shifts to a constant voltage (CV) mode, is completely charged under a cut-off condition of a current amount of 1/20 C, and is stored at 60°C for one week, an amount of carbon dioxide generated is 50% or less of a total amount of gas generated in the battery” and “after the lithium secondary battery is charged in a constant current (CC) mode up to 4.2 V with a current of 0.3 C-rate at 25°C, shifts to a constant voltage (CV) mode, is completely charged 20under a cut-off condition of a current amount of 1/20 C, and is stored at 60°C for one week, an amount of carbon dioxide generated in the battery is decreased by 75% or more of an amount of carbon dioxide generated when the polyethylene glycol-based polymer is not contained in the nonaqueous 25electrolyte” are inherent characteristics of the Kono/Kim battery because the Kono/Kim battery teaches the same polyethylene glycol dimethyl ether electrolyte additive as the present invention which reduces gas generation during high temperature storage.  
Regarding claim 8, Kono et al also discloses positive electrode material mixture formed on the positive electrode current collector that pressed which would inherently form a crack that is present on a surface of the lithium transition metal oxide particle and result in the Kim polyethylene glycol-based polymer being present in the crack ([0056]).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al in view of Kim et al as applied to claim 1 above, and further in view of Takeuchi et al (US 2007/0202410).
However, Kono et al as modified by Kim et al does not expressly teach an electrode density of the cathode that is 3.3 g/cc to 4.2 g/cc (claim 2); or an 20electrode density of the cathode that is 3.5 g/cc to 3.8 g/cc (claim 3).
Takeuchi et al discloses a positive electrode that has an electrode density of 3.7 g/cm3 or more with an example of 3.8 g/cm3 ([0025] and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kono/Kim battery to include an electrode density of the cathode that is 3.8 g/cc in order to provide a battery which exhibits high energy density and high speed charge/discharge performance without impairing conductivity or electrolyte permeability ([0009]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al in view of Kim et al as applied to claim 1 above, and further in view of Wang et al (CN 108598567 A).
However, Kono et al as modified by Kim et al does not expressly teach a number average molecular weight of the polyethylene glycol-based polymer that is 50 g/mol to 2,000 g/mol (claim 10); a number average molecular weight of the polyethylene glycol-based polymer that is 50 g/mol to 1,000 g/mol (claim 16).
Wang et al discloses a nonaqueous electrolyte containing polyethylene glycol diglycidyl ether (polyethylene glycol-based polymer) having a number average molecular weight of 500 ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kono/Kim battery to include a number average molecular weight of the polyethylene glycol-based polymer that is 500 g/mol in order to promote the migration of lithium ions in the electrolyte through the complexation-decomplexation effect of the molecular chain ether oxygen bond and lithium ions, thereby improving the ion conductivity ([0021]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729